Motion granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before March 29,1960, with notice of argument for the May 1960 Term of this court, and upon the further condition that the appellant continues the payment of $100 a month for the support of the infant child of the parties during the pendency of the appeal, and within 10 days after the entry of the order herein files a surety company bond in the amount of $3,000 as security for the payment of alimony awarded to the respondent under the judgment appealed from. Concur — Botein., Breitel, Valente, Stevens and Bergan, JJ.